Citation Nr: 1420816	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue has been recharacterized to comport with the evidence of record.
 

FINDING OF FACT

The Veteran's current depressive disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially sought service connection for a psychiatric disability, which he contends began in service.

To prevail, the evidence must show that the Veteran's current psychiatric disorder is casually related to his active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service treatment records show that the Veteran was treated for anxiety in May 1970.  He was prescribed Librium.  Around that time, the Veteran was also receiving treatment for a severe infection of the penis.  Although, no psychiatric disorder was diagnosed on separation, he was noted to be emotionally unstable.

In a comprehensive November 2011 VA psychiatric examination report, a VA staff psychologist diagnosed major depressive disorder, and opined that it was at least as likely as not related to the Veteran's military service.  The rationale was that the Veteran gave a history of continuous depressive symptoms since service, including, drug and alcohol abuse immediately upon return from Vietnam service, episodes of major depression, drastic weight loss, and sleeplessness.  The VA examiner also opined that the Veteran's psychiatric symptoms do not meet the DSM-IV diagnostic criteria for posttraumatic stress disorder.

In April 2012, the Veteran was afforded a new VA psychiatric examination.  The VA examiner opined that the depressive symptoms that were observed during the November 2011 examination were not a direct result of military service; that the current depressive disorder is most likely not related to or caused by the anxiety noted during service; and that the current depressive disorder is not a continuation of the same condition that the Veteran experienced in the military.  The rationale was that the anxiety noted in service was related to a difficult-to-treat infection of the penis and that the Veteran did not seek psychiatric treatment until August 2010.   The VA examiner emphasized Veteran has experienced several stressors since service, many of which could have independently caused the current psychiatric disability.

While the Veteran lacks the medical expertise necessary to self-diagnose depression, he is competent to report depressive symptoms since service, especially those he can personally experience, such as sadness, sleeplessness, and weight loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran's reported history of continuous depressive symptoms since service is uncontroverted by the evidence of record, the Board finds that he is a credible historian.

The medical evidence with respect to the association between the Veteran's active military service and depressive disorder is, at least, in relative equipoise, with one positive and one negative opinion.  Both medical opinions were provided by VA psychologists based on a thoroughly detailed examination of the Veteran and his medical history.  And both medical opinions are persuasive as they find support in the record and allow for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Nonetheless, the unfavorable opinion is slightly less persuasive that the favorable opinion because the unfavorable opinion fails to account for the Veteran's history of continuous depressive symptoms since service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To this end, the United States Court of Appeals for Veterans' Claims stated that:

This "unique" standard of proof is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (199); see Henderson v. Shinseki, 131 S.Ct. 1197, 1205-06 (2011) (noting that "[t]he contrast between ordinary civil litigation . . . and the system that Congress created for the adjudication of veterans' benefits claims could hardly be more dramatic").

By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Id.  (citing Santosky v. Kramer, 455 U.S. 745, 755 (1982) ("[I]n any given proceeding, the minimum standard of proof tolerated by the due process requirement reflects not only the weight of the private and public interests affected, but also a societal judgment about how the risk of error should be distributed between the litigants.").  Thus, "[b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert, 1 Vet. App. at 54.

Wise v. Shinseki, No. 12-2764, 15-6 (U.S. Vet. App. Apr. 16, 2014).  

Accordingly, the Board resolves any doubt in the Veteran's favor, and finds that his current depressive disorder is related to his military service.   Therefore, service connection for a depressive disorder is warranted.


ORDER

Service connection for a depressive disorder is granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


